DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 06/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been examined and is pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claim 1 passes Step 1.  
Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of predicting the effect of incentive programs for customers of vehicles and generating a list of customers based on such.  The limitations that recite an abstract idea are indicated in bold below:

receiving customer data corresponding to financial terms of current agreements of one or more customers; 
receiving hypothetical incentive data comprising one or more incentives; 
using the customer data and the hypothetical incentive data to create a potential customer pool comprising one or more customers for which a replacement product and a replacement financial agreement has financial terms substantially similar to financial terms of a current product and current financial agreement; 
generating a summary report that includes the customers in the potential customer pool, the summary report including the total number of customers in the potential customer pool, divided by segments corresponding to at least one of the following: the current make and model of the customers' vehicles; the model year of the customers' vehicles; and 
transmitting at least part of the summary report from a web application server to a user computer over an encrypted Internet connection; and 
operating a firewall between the user computer and a storage device that contains the customer data on which the summary report is based to protect the privacy of the one or more customers.

The limitations fall under the abstract idea subject matter grouping of certain methods of organizing human activity because such limitations pertain to commercial transactions and sales activities involving customers.  The performance of the claim limitations using a web application server to a user computer over an encrypted Internet connection and operating a firewall between the user computer and a storage device that contains the customer data on which the summary report is based to protect the privacy of the one or more customers do not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a web application server to a user computer over an encrypted Internet connection and operating a firewall between the user computer and a storage device that contains the customer data on which the summary report is based to protect the privacy of the one or more customers to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer elements or merely using computers as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  The additional elements also serve to generally link the abstract idea to a particular technological environment which does not provide a meaningful limitation similar to how limiting the abstract idea of budgeting in Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015) was not a meaningful limitation.  See MPEP 2106.05(h) regarding generally linking the use of the abstract idea to a particular technological environment or field of use.  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  Also, the additional element of transmitting the report 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components, insignificant extra-solution activity and generally linking to a particular technological environment.  Therefore, the additional elements do not provide an inventive concept.  For the report transmitting step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Also, using a firewall is considered well-understood, routine and conventional as indicated by Stiberman US 2002/0099618 cited below (The system may also include the use of one or more routers 12 and firewalls 13 for creation of secure private communications networks between the system and users and between the system and financing/leasing, insurance and/or inspection companies (Para. [0050])).  Based on the reasons presented, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al., US 2008/0201163 A1 (hereinafter “Barker”) in view of Stiberman US 2002/0099618 A1 (hereinafter “Stiberman”)

claim 1, Barker discloses a method of evaluating the effect of planned, future or hypothetical incentive programs on a financial arrangement that could be offered to a customer, the method comprising the steps of: 
receiving customer data corresponding to financial terms of current agreements of one or more customers (search for current vehicle owners and display a set of data pertaining to the financial records and vehicle data – Para. [0024], [0035]); 
receiving hypothetical incentive data comprising one or more incentives (system allows end-user to indicate adjustments such as an additional $1000 incentive for trade-in – Para. [0026]); 
using the customer data and the hypothetical incentive data to create a potential customer pool comprising one or more customers for which a replacement product and a replacement financial agreement has financial terms substantially similar to financial terms of a current product and current financial agreement (when displaying the set of vehicle owner data (from Para. [0024]), the system may also display the value-difference between the financial terms of the original vehicle versus the financial terms of the new vehicle - Para. [0025]; determine value of new vehicle – Para. [0025], after adjustments are received such as an incentive, the new value-difference is determined and the results are displayed again including vehicle and owner information – Para. [0026], [0027]; Para. [0047], [0048], [0050]-[0052]); 
generating a summary report that includes the customers in the potential customer pool, the summary report including the total number of customers in the potential customer pool, divided by segments corresponding to at least one of the following (Fig. 17 shows three customers and after making a variety of adjustments, Fig. 18 shows seventy-eight customers – Para. [0100]): 
the current make and model of the customers' vehicles (Fig. 14 and Para. [0097]; Figs. 17 and 18 and Para. [0100]; enter sorting criteria such as vehicle make and vehicle model – Para. [0099]); 
the model year of the customers' vehicles (Fig. 14 and Para. [0097]; Figs. 17 and 18 and Para. [0100]; enter sorting criteria such as vehicle make and vehicle model – Para. [0099]); and 
transmitting at least part of the summary report from a web application server to a user computer over an encrypted Internet connection (communication may occur across a private or secure network or using encryption – Para. [0033]; web application displays summary information (e.g., customer lists) to end user – Para. [0096], [0097], [0099], [0100], Figs. 14, 17 and 18). 
Barker does not disclose operating a firewall between the user computer and a storage device that contains the customer data on which the summary report is based to protect the privacy of the one or more customers.  However, in analogous art of vehicle lease transactions, Stiberman teaches as depicted in FIG. 1, the system of the present invention in a preferred embodiment comprises an Internet Web communications server 100 communicating with consumers as well as optionally with dealers, financing/leasing insurance and vehicle inspection companies through the Internet and also with the other system-side components, said system-side components further comprising a mass storage device 120 having, in a preferred embodiment, a vehicle database 121, transaction database 122 and user database 123, and a main .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Colson US 2010/0217616 A1 METHODS, APPARATUS AND COMPUTER PROGRAM PRODUCTS FOR TARGETED AND CUSTOMIZED MARKETING OF PROSPECTIVE CUSTOMERS ([0048] Customer marketing module 20 is operable to identify one or more targeted customers based on their current vehicle type, current vehicle mileage, current vehicle age, ongoing financial obligations associated with the current vehicle and/or variable parameters associated with a vehicle transaction proposal).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/
Examiner, Art Unit 3683   

/ROBERT D RINES/Primary Examiner, Art Unit 3683